Exhibit 10.1

Robert Half International Inc.

Stock Incentive Plan

Restricted Share Agreement

This restricted share agreement (“Agreement”) is made and entered into as of
                             (the “Grant Date”), between Robert Half
International Inc., a Delaware corporation (the “Company”), and
                                                  (“Participant”). Capitalized
terms not defined herein shall have the meanings assigned to them in the
Company’s Stock Incentive Plan (the “Plan”), a copy of which Participant
represents, warrants, and acknowledges having received and reviewed. Participant
also represents, warrants, and acknowledges having received and reviewed a copy
of the Plan prospectus and the documents incorporated therein by reference. The
Plan is incorporated by reference into this Agreement.

THE PARTIES AGREE AS FOLLOWS:

1.        Shares. Pursuant to the Plan, the Company hereby transfers to
Participant, and Participant hereby accepts from the Company, an award
consisting of              Restricted Shares on the terms and conditions set
forth herein and in the Plan (the “Restricted Share Award”).

2.        Vesting. The Restricted Share Award shall vest as to 25% of the amount
thereof on each of                                         
                         and                         , unless otherwise provided
by the Plan or Section 3 hereof. The Restricted Shares are subject to Section
6(e) of the Plan to the extent they have not vested and shall be held in escrow
by the Company until they have vested. In addition, any dividends paid in Shares
with respect to unvested Restricted Shares by reason of Section 6(d) of the Plan
or any Shares to which the Participant may be entitled by reason of application
of Section 16 of the Plan to unvested Restricted Shares shall, in each case, be
subject to the same terms and conditions as are applicable to unvested
Restricted Shares under this Agreement and the Plan.

3.        Accelerated Vesting. Notwithstanding Section 2 hereof, the Restricted
Share Award shall vest upon the Participant’s Outside Director Retirement (other
than by reason of (a) his removal by stockholders pursuant to Article III,
Section 4 of the By-laws or (b) his failure to receive the majority vote for
election specified in Article II, Section 6 of the By-laws) or as provided from
time to time by any other agreement between Participant and the Company or as
provided by Section 3(b)(xv), Section 14 or Section 15 of the Plan, and in such
case, the vesting date for any portion of the Restricted Share Award that vests
under such circumstances shall be the date such portion of the award vests.

4.        Restriction on Issuance of Shares.

4.1        Legality of Issuance. The Company shall not be obligated to transfer
or issue any Restricted Shares pursuant to this Agreement if such transfer or
issuance, in the opinion of the Company and the Company’s counsel, would
constitute a violation by the Company of any provision of law, including without
limitation the provisions of the Securities Act.

4.2        Registration or Qualification of Securities. The Company may, but
shall not be required to, register or qualify the transfer or issuance of the
Restricted Shares under the Securities Act or any other applicable law. The
Company shall not be obligated to take any affirmative action in order to cause
the transfer or issuance of the Restricted Shares pursuant hereto to comply with
any law.

5.        Restriction on Transfer. Regardless of whether the transfer or
issuance of the Restricted Shares has been registered under the Securities Act
or has been registered or qualified under the securities laws of any state, the
Company may impose additional restrictions upon the sale, pledge, or other
transfer of the Restricted Shares (including the placement of appropriate
legends on stock certificates and the issuance of stop-transfer instructions to
the Company’s transfer agent) if, in the judgment of the Company and the
Company’s counsel, such restrictions are necessary in order to achieve
compliance with the provisions of the Securities Act, the securities laws of any
state, or any other law.



--------------------------------------------------------------------------------

6.        Stock Certificate Restrictive Legends. Stock certificates evidencing
the Restricted Shares may bear such restrictive legends as the Company and the
Company’s counsel deem necessary under applicable law or pursuant to this
Agreement.

 

7.        Representations, Warranties, Covenants, and Acknowledgments of
Optionee Upon Exercise of Option. Participant hereby agrees that in the event
the Company and the Company’s counsel deem it necessary or advisable in the
exercise of their discretion, the transfer or issuance of the Restricted Shares
may be conditioned upon the person receiving Restricted Shares making certain
representations, warranties, and acknowledgments relating to compliance with
applicable securities laws.

 

8.        Tax Advice. Participant represents, warrants, and acknowledges that
the Company has made no warranties or representations to Participant with
respect to the income tax consequences of the transactions contemplated by this
Agreement, and Participant is in no manner relying on the Company or the
Company’s representatives for an assessment of such tax consequences.

 

9.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and wholly to be performed within the State of California by
California residents. The parties agree that the exclusive jurisdiction and
venue of any action with respect to this Agreement shall be in the Superior
Court for the county in which the principal executive offices of the Company are
located, or the United States District Court for the district in which the
principal executive offices of the Company are located, and each of the parties
hereby submits itself to the exclusive jurisdiction and venue of such courts for
the purpose of such action. The parties agree that service of process in any
such action may be effected by delivery of the summons and complaint in a manner
provided for delivery of notices set forth herein.

 

10.        Notices. All notices, communications and documents under this
Agreement shall be in writing. All notices, communications, and documents
directed to the Company and related to the Agreement, if not delivered by hand,
shall be mailed to the Company’s principal executive office, Attention:
Secretary. The current address of the Company’s principal executive office is:

 

Robert Half International Inc.

2884 Sand Hill Road

Menlo Park, CA 94025

 

Unless and until the Company is notified in writing to the contrary, all
notices, communications, and documents intended for Participant and related to
this Agreement, if not delivered by hand, shall be mailed to Participant’s last
known address as shown on the Company’s books or such other address as
Participant may specify by notice complying with this section. Notices,
communications, and documents not delivered by hand shall be mailed by
registered or certified mail, return receipt requested, postage prepaid. All
mailings and deliveries related to this Agreement shall be deemed received only
when actually received.

 

11.        Binding Effect. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of,
the executors, administrators, heirs, legal representatives, successors, and
assigns of the parties hereto.

 

12.        Damages. Participant shall be liable to the Company for all costs and
damages, including incidental and consequential damages and attorneys’ fees,
resulting from Participant’s breach of this Agreement. If any party to this
Agreement seeks to enforce its rights under this Agreement by legal proceedings,
each party shall pay its own costs and expenses including, without limitation,
all attorneys’ fees.

 

13.        Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures to each such counterpart
were upon a single instrument, and all counterparts shall be deemed an original
of this Agreement.



--------------------------------------------------------------------------------

14.        Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the full extent possible.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ROBERT HALF INTERNATIONAL INC.

By 

   

 

Participant hereby accepts and agrees to be bound by all of the terms and
conditions of this Agreement and the Plan.

 

         

Participant